PER CURIAM.
A homeowner appeals a final judgment of foreclosure raising several issues, including the admissibility of business records, compliance with a condition precedent, and various other evidentiary decisions by the trial court. We find no merit in any of the issues raised and affirm the final judgment.
At trial, the court granted an ore tenus motion to substitute Federal National Mortgage Association (“FNMA”) for JPMorgan Chase Bank, N.A. (“Chase”) as the plaintiff. However, the final judgment entered by the court is in favor of the original named plaintiff Chase, and the appeal documents state Chase as the ap-pellee, not FNMA.
As a substituted plaintiff, FNMA stands in the shoes of the original named plaintiff. Miller v. Kondaur Capital Corp., 91 So.3d 218, 219 (Fla. 4th DCA 2012). Therefore, we remand the case to the trial court to *581enter final judgment for the proper plaintiff, Federal National Mortgage Association.

Affirmed, but Remanded for Correction of Judgment.

GROSS, GERBER and KLINGENSMITH, JJ„ concur.